Citation Nr: 0822276	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  04-35 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
migraines, from January 1, 2003 to March 6, 2005. 

2.  Entitlement to an initial evaluation in excess of 30 
percent for migraines from March 7, 2005. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to 
December 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which, in pertinent part, 
granted service connection for migraines, evaluated as 
noncompensable, effective January 1, 2003.

A September 2005 rating decision granted an evaluation of 30 
percent for migraines, effective March 7, 2005.

In a December 2006 statement the veteran wrote that she was 
withdrawing her claims for service connection for a 
disability manifested by menstrual bleeding, and her claims 
for increased ratings for right knee, left knee, and cervical 
spine conditions.  As such, these issues are no longer before 
the Board.  38 C.F.R. § 20.204 (2007).

In the September 2004 substantive appeal perfecting her 
appeal of the initial evaluations for migraines, the veteran 
checked the box indicating that she desired a hearing before 
a Veterans Law Judge in Washington, D.C.  However, in her 
December 2005 substantive appeal, she indicated that she did 
not want a hearing before a Veterans Law Judge.  The Board 
sought clarification, and the veteran responded that she did 
not want a hearing. 

In November 2007, the Board remanded this issue for further 
development.


FINDINGS OF FACT

1.  The veteran experienced prostrating migraines averaging 
one every two months prior to March 7, 2005. 

2.  Since March 7, 2005, the veteran's migraines are 
manifested by prostrating attacks occurring once per month 
and are not productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for 
migraines have been met for the period from January 1, 2003 
to March 6, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).

2.  The criteria for an evaluation in excess of 30 percent 
for migraines since March 7, 2005, have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

These appeals arise from the initial evaluations provided 
after grants of service connection.  The court's have held 
that were the underlying claim for service connection has 
been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The issue in this appeal arises from the veteran's 
disagreement with the rating established with the grant of 
service connection.  The courts' reasoning in Hartman and 
Dunlap leads to the conclusion that further VCAA notice is 
not required in this case.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements. See Dunlap, 21 Vet. App. at 119; Goodwin 
v. Peake, No. 05-0876 (Fed. Cir. May 19, 2008).  In this 
instance, there has been no allegation of prejudice by the 
veteran or his representative.

VA has complied with its duty to assist the veteran with the 
development of her claim under the VCAA by obtaining all 
pertinent records and providing examinations. 

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Factual Background

In October 2002 the veteran underwent a VA examination.  She 
reported seasonal rhinorrhea and congestion with associated 
congestion headaches.  The diagnosis was classic migraine 
headaches that occurred once a week.

In April 2004 the veteran underwent a history and physical 
examination conducted by Dr. Michael Josilevich.  The veteran 
complained of headaches which were throbbing with nausea and 
flickering lights.  The diagnosis was headaches, migraines 
versus hormone level related.

In September 2004, the veteran presented to the Neurologic 
Clinic at Walter Reed Hospital for a consultation.  She 
reported chronic daily headaches.  She reported different 
kinds of headaches.  Her worst headaches were very severe and 
caused her to go to bed and sleep them off.  She reported 
that her head pain was so bad on one recent occasion that she 
had to stop at a hotel overnight on her return trip from a 
vacation.  The diagnosis was chronic daily headaches and 
migraines.  

In her September 2004 substantive appeal, the veteran stated 
that at her October 2002 VA examination she informed the 
examiner that her intense headaches occurred as often as 
three times a month which required her to be bedridden.

In May 2005 the veteran presented again to Walter Reed with 
complaints of headaches.  She reported that she had to take 
off work two days a month because of her headaches.  

In a July 2005 letter, the veteran's supervisor stated that 
the veteran began employment under his supervision in 
February 2005.  He reported that she had missed work once or 
twice a month due to migraines.  Her record of employment 
listed her absent from work once in March, once in April, 
once in May, once in June and three times in July.

In January 2008 the veteran underwent a VA examination.  She 
reported a constant dull pain.  She stated that she woke up 
with headaches and "hot spots".  Her pain was constant with 
frequent flare-ups once a month.  On average her headaches 
were a 4 to 5 out of 10 on a pain scale and 10/10 at their 
worst.  Her symptoms were nausea, blurred vision, photopia 
and phonophobia when headaches were severe.  Flare-ups were 
once a month with pain that could lasted for about 24 hours.  

The veteran worked at a desk job and stated that because of 
headaches she had trouble with concentration, focus and mood 
control.  She felt depressed because of her constant 
headaches.  During flare-ups her headaches were so severe 
that she had to stop all activities, lie down and take 
medicine until her headaches subsided.  On average, she took 
one day off of work per month because of headaches.  The 
diagnosis was transforming migraine.

Analysis

I.  Entitlement to an increased initial evaluation for 
migraines, evaluated as noncompensable prior to March 7, 
2005.

The veteran's headaches are currently assigned a 
noncompensable disability rating under Diagnostic Code 8100 
for the period prior to March 7, 2005.  That code provides a 
noncompensable rating migraine attacks that are less frequent 
than listed under the criteria for a 10 percent rating.  A 10 
percent evaluation is warranted for migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is appropriate in cases of characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability, a 50 percent evaluation is in order.

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  According to Stedman's Medical 
Dictionary, 27th Edition (2000), p. 1461, "prostration" is 
defined as "A marked loss of strength, as in exhaustion." 

Prior to March 7, 2005, the veteran's headaches were 
characterized as migraine headaches that occurred once a 
week, but there was little documentation of prostrating 
attacks.  The veteran reported chronic daily headaches as 
well in which the worse headaches were very severe and caused 
her to go to bed and sleep them off.  

The Board finds that the evidence may be viewed as 
approximating the criteria for a 10 percent disability 
rating.  While the veteran stated in her substantive appeal 
that she informed the October 2002 VA examiner that her 
intense headaches occurred as often as three times a month 
and required her to be bedridden, the medical records reflect 
that she sought treatment for this condition about every 6 
months, on average, there are essentially no other 
contemporaneous reports as to the frequency of prostrating 
attacks.  The record does show that on the January 2008 
examination the veteran reported monthly prostrating attacks 
and described these as having increased in frequency.  This 
history indicates that the frequency was less than monthly 
prior to March 7, 2005.  The record does not reflect that the 
veteran experienced monthly prostrating attacks at this 
point; or frequent, completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  Thus, 
a rating in excess of 10 percent is not warranted prior to 
March 7, 2005. 


II.  Entitlement to an evaluation in excess of 30 percent for 
migraines from March 7, 2005.

The veteran has described migraines that occurred once a 
month and were so severe that she had to stop all of her 
activities, lie down and take medicine until her headaches 
subsided.  She reported that on average, she took one day off 
of work per month because of her headaches.  The work history 
provided by the veteran's supervisor's July 2005 letter is 
also consistent with prostrating attacks occurring no more 
than once a month.  She apparently continues to work 
successfully at a desk job.  This is not commensurate with 
severe economic inadaptability

The most probative evidence is against an initial evaluation 
in excess of 30 percent at any time since the effective date 
of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
4.7, 4.21.

Regarding an extraschedular evaluation, there is evidence 
that her migraine headaches require her to take days off per 
month.  However, the 30 percent evaluation is intended to 
compensate for the several days a year of lost time from 
employment.  Thus, her overall migraine headache disability 
more closely approximates a 30 percent rating rather than a 
50 percent rating. 

In addition, migraines have not required any, let alone 
frequent, hospitalization since the grant of service 
connection.  Thus, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1). 


ORDER

Entitlement to an initial evaluation of 10 percent for 
migraines from January 1, 2003 to March 6, 2005 is granted.

Entitlement to an evaluation in excess of 30 percent for 
migraines from March 7, 2005 is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


